RESOLUTIONS OF THE BOARD OF
DIRECTORS OF TRANQUILITY, INC.

Present:

Alfred E. Abiouness, Jr.
Robert Fortson, IV
Alfred E. Abiouness, Sr.
Amy Roy-Haeger

Date:

November 5, 2012

The Board of Directors for Tranquility, Inc., a Delaware corporation (the
"Corporation") having called a special telephonic meeting under Article III,
Section Four of the Corporation's Bylaws (the "Bylaws"), with notice being
waived by unanimous vote of those present, hereby consent, pursuant to the
Bylaws, and Section 141 of the Delaware General Corporation Law, Title 8,
Section 101 et seq. (the "Act") to the following resolutions:

RESOLVED, unanimously, that Alfred E. Abiouness, Jr., as President, is hereby
authorized to execute the First Amendment to Assignment of Rights and Title
Agreement and First Amendment to Independent Contractor and Financing Agreement
between the Corporation and Global Ventures Group, LLC ("Global Ventures").

RESOLVED, unanimously, that Alfred E. Abiouness, Jr., as Chairman of the Board
and/or President, is hereby authorized to execute any and all agreements or
ancillary documents with Globex Transfer, LLC doing business at 780 Deltona
Boulevard, Suite 202 in Deltona, Florida 32725 ("Globex"). It is further
resolved that Alfred E. Abiouness, Jr., as President, or Robert Fortson, IV, as
Secretary, shall take any and all necessary action in transferring any and all
stock register or certificate details from the Corporation's prior transfer
agent to Globex, and in preparing and completing any and all documents required
of Globex in finalizing the presented Transfer Agent Agreement.

RESOLVED, unanimously, that Robert Fortson, IV is hereby authorized to execute
the Certificate of Secretary associated with the Transfer Agent Agreement.

RESOLVED, unanimously, that the professional services agreement with Croskey
Lanni, P.C. to serve as internal accountant be approved.

RESOLVED, unanimously, that Amy Roy-Haeger, after Alfred E. Abiouness, Sr.,
Alfred E. Abiouness, Jr. and Robert Fortson, IV having recused themselves from
this particular vote, authorizes Alfred E. Abiouness, Jr., as President, to
execute the Revolving Promissory Note and Security Agreement between the
Corporation and Global Ventures Group, LLC, a Florida limited liability company,
dated September 30, 2012 (which is ratified and reaffirmed as of the date stated
therein) and the Confirmation of Advance No. 1 in the amount of $34,996.87 dated
October 30, 2012 as being in the best interests of the Corporation.

RESOLVED, unanimously, that the Bylaws adopted by the Corporation's
predecessor-in-name, Tranquility, Inc., are hereby ratified and reaffirmed, and
the Secretary shall be charged with updating the books and records accordingly.

RESOLVED, unanimously, that the Board of Directors waives any and all perceived
conflicts of interest between any "related parties," as that term is interpreted
by the United States Securities and Exchange Commission (the "SEC"), and more
specifically, Global Ventures, and by executing these resolutions, each director
represents and warrants that if a conflict of interest significantly impairs his
or her ability to perform his or her duties under the Bylaws of the Corporation
or under the Act that it will report his or her inability to perform and will
act in good faith in submitting the conflict for vote by the Board of Directors.

RESOLVED that all action taken by this Board of Directors herein and at all
times prior hereto, including but not limited to the June 18, 2012 resolutions
of this Board of Directors, are authorized, approved, ratified and confirmed in
all respects, and that any specific resolutions required for the purpose of
carrying out these resolutions are hereby deemed adopted and may be certified as
having been adopted by the directors as of the date hereof, and the Secretary of
the Corporation shall be directed to insert a copy of these resolutions in the
records of the Corporation.

RESOLVED:

/s/ Alfred E. Abiouness, Jr.
ALFRED E. ABIOUNESS, JR.
CHAIRMAN OF THE BOARD

/s/ Robert Fortson, IV
ROBERT FORTSON IV
DIRECTOR

/s/ Alfred E. Abiouness, Sr.
ALFRED E. ABIOUNESS, SR.
DIRECTOR

/s/ Amy Roy-Haeger
AMY ROY-HAEGER
DIRECTOR